Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-9,21-32 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least one first conductive feature partially covering the first epitaxy region and the stacked first and second semiconductor layers; and at least one second conductive feature partially covering the second epitaxy region and the stacked first and second semiconductor layers” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an interface between the stacked Si and SiGe layers and the semiconductor substrate is higher than an interface between the first epitaxy region and the semiconductor substrate” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first or second epitaxy regions have a third width in the first direction, and the third width is greater than the first width” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 11075273 B1 (“Reznicek”), US 2019/0073440 A1 (“Farbiz”) and US 2014/0210003 A1 (“Ko”) are hereby cited as the closest prior art. Figure 11 of Reznicek discloses substrate (100), first epitaxy region (510), second epitaxy region (520), plurality of first semiconductor layers (140P), plurality of second semiconductor layers (910), Fig. 9 of Farbiz discloses OD region (60) and Ko shows (Fig. 25-26) the third conductive feature (15) and fourth conductive feature (14).

However, the above prior arts by themselves or in combination with other arts does not teach the allowable limitations for claim 1 or claim 9 or claim 26. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1,9 and 26 are allowed.
Dependent claims 3-8,21-32 are allowed as those inherit the allowable subject matters from claim 1,9 or 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819